 
 
I 
111th CONGRESS
1st Session
H. R. 2050 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2009 
Mr. Michaud introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To prohibit the introduction or delivery for introduction into interstate commerce of novelty lighters, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Protect Children from Dangerous Lighters Act of 2009.
2.FindingsCongress makes the following findings:
(1)Lighters are inherently dangerous products containing flammable fuel.
(2)If lighters are used incorrectly or used by children, dangerous and damaging consequences may result.
(3)Novelty lighters are easily mistaken by children and adults as children’s toys or as common household items.
(4)Novelty lighters have been the cause of many personal injuries to children and adults and property damage throughout the United States.
3.Novelty lighter defined
(a)In generalIn this Act, the term novelty lighter means a device typically used for the igniting or lighting of cigarettes, cigars, or pipes that has a toy-like appearance, has entertaining audio or visual effects, or resembles in any way in form or function an item that is commonly recognized as appealing, attractive, or intended for use by children of 10 years of age or younger, including such a device that takes toy-like physical forms, including toy animals, cartoon characters, cars, boats, airplanes, common household items, weapons, cell phones, batteries, food, beverages, musical instruments, and watches.
(b)ExclusionSuch term does not include standard disposable and refillable lighters that are printed or decorated with logos, labels, decals, artwork, or heat shrinkable sleeves.
4.Ban on novelty lighters
(a)Banned hazardous substanceA novelty lighter shall be treated as a banned hazardous substance as defined in section 2 of the Federal Hazardous Substances Act (15 U.S.C. 1261) and the prohibitions set out in section 4 of such Act (15 U.S.C. 1263) shall apply to novelty lighters.
(b)ApplicationSubsection (a) applies to a novelty lighter—
(1)manufactured on or after January 1, 1980; and
(2)that is not considered by the Consumer Product Safety Commission to be an antique or an item with significant artistic value. 
 
